DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 September 2021, 9 October 2020 and 20 March 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The specification is objected to because it does not fully support the claimed subject matter.  Claim 14 discloses “an amplitude detector that detects amplitude of an electric current flowing to the vibrator device”, but the specification discloses that the amplitude detector detects the amplitude of the vibration velocity detected by the resistance in §0058, §0064, §0091 and the amplitude detector detects the vibration amplitudes from the electric currents that the resistances measure in §0105.  Detecting amplitude of an electric current is not the same as detecting an amplitude of a vibration velocity or detecting a vibration amplitude.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 14 discloses “an amplitude detector that detects amplitude of an electric current flowing to the vibrator device”, but the specification discloses that the amplitude detector detects the amplitude of the vibration velocity detected by the resistance in §0058, §0064, §0091 and the specification also discloses that the amplitude detector detects the vibration amplitudes from the electric currents that the resistances measure in §0105.  Detecting amplitude of an electric current is not the same as detecting an amplitude of a vibration velocity or detecting a vibration amplitude.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 discloses “the respective vibrators” in lines 6-7.  It is unclear what vibrators are respective to what.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 discloses “a capacitor is connected in parallel to each of the plurality of inductors” in lines 1-2.  It is unclear whether there is one capacitor connected parallel to the entire set of series connected vibrators or else.
Claim 6 discloses “the vibrator devices” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore claim 6 discloses “at least one other vibrator device” in lines 1-2, there is a confusing antecedent basis for the limitations among claims 1 and 6 (singularity vs. plurality).  
Claim 7 discloses “the resonance frequencies” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 discloses “the resonance frequencies” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 discloses “the vibrator devices” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear what frequencies are not overlap – the frequencies of vibrator devices connected in series or the frequencies of vibrator devices connected in parallel.
Claim 12 discloses “the vibrator devices” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 discloses “the respective vibrators” in lines 12-13.  It is unclear what vibrators are respective to what.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 discloses “the respective vibrator devices” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The rest of claims depend directly or indirectly on the rejected claims and are, therefore, also rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) for the reason set above.
Examiner’s Note:
Because of the issues with 35 U.S.C. 112(a) and 35 U.S.C. 112(b), related claim limitations will be examined with broadest reasonable interpretation (see MPEP §2111).  In order to advance prosecution on the merits, prior art is being applied to the claims as best understood by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (U.S. Pre-Grant Publication No. 20110304933) in view of Suzuki (U.S. Patent No. 7732978).
Regarding independent claim 1, Uchiyama (e.g. see FIG. 2, FIG. 5, §0034) discloses a vibration actuator (FIG. 232) comprising: a vibrator device (103, 104, 105); and a contact member (102 is coupled with a cylindrical cam ring) that moves relative to the vibrator device (103, 104, 105), wherein the vibrator device (103, 104, 105) comprises a plurality of vibrators (vibrators 1, 2, 3) that are connected in series, and plurality of inductors (§0034: an inductor-capacitor (LC) oscillation is generated in an electric circuit constituted by a coil and a capacitor component of the vibrator, thereby converting the PWM signal into an alternating-current signal. An input of this alternating-current signal into each of the vibrators 103, 104, and 105 causes a movement of the slider 102.)
Uchiyama does not explicitly disclose the plurality of inductors connected in parallel to the respective vibrators.
However, Suzuki (e.g. see FIG. 6) teaches the vibrator device comprises: the plurality of inductors (W21, W22) connected in parallel to the respective vibrators (PZ1, PZ2). 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “the plurality of inductors connected in parallel to the respective vibrators” as taught by Suzuki for the purpose of transforming a voltage input to the primary side winding circuit and outputting the transformed voltage to the piezoelectric elements in order to adjust the driving voltage.
Since Uchiyama and Suzuki are both from the same field of endeavor (piezoelectric drive device), the purpose disclosed by Suzuki would have been recognized in the pertinent art of Uchiyama.
Regarding claim 2, Uchiyama (e.g. see FIG. 2, FIG. 5, §0034) discloses a capacitor (§0034: an inductor-capacitor (LC) oscillation is generated in an electric circuit constituted by a coil and a capacitor component of the vibrator, thereby converting the PWM signal into an alternating-current signal. An input of this alternating-current signal into each of the vibrators 103, 104, and 105 causes a movement of the slider 102.)
Uchiyama does not explicitly disclose the capacitor is connected in parallel to each of the plurality of inductors.
However, Suzuki (e.g. see FIG. 6) teaches the capacitor (Caxu1 , Caxu2) is connected in parallel to each of the plurality of inductors (W21, W22).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “the capacitor is connected in parallel to each of the plurality of inductors” as taught by Suzuki for the purpose of forming a resonant circuit.
Since Uchiyama and Suzuki are both from the same field of endeavor (piezoelectric drive device), the purpose disclosed by Suzuki would have been recognized in the pertinent art of Uchiyama.
Regarding claim 3, Uchiyama (e.g. see FIG. 2, FIG. 5, §0034) discloses the plurality of vibrators (103, 104, 105) are arranged around the contact member (102 is coupled with a cylindrical cam ring) at approximately equal intervals and pressed the contact member (102 is coupled with a cylindrical cam ring).
Regarding claim 4, Uchiyama (e.g. see FIG. 2, FIG. 5, §0029, §0034) discloses values of the inductors are matched at a frequency within a predetermined range from a resonance frequency of the vibrator device (§0029: As the frequency of the alternating-current signal is reduced from a certain frequency, the speed of the slider 102 is increased, and the speed of the slider 102 is reduced after reaching a certain frequency (generally, this is called "resonance frequency") as a peak. Further, as the phase difference is increased, the speed is increased accordingly. However, the speed is reduced after the phase difference becomes larger than 90.degree.. When the phase difference is changed from 0.degree. to a minus value, the slider 102 starts to move in the reverse direction. In this case, similarly, as the phase difference is reduced, the speed of the slider 102 in the reverse direction is increased until the phase difference reaches -90.degree..).
Regarding claim 5, Uchiyama does not explicitly disclose the inductors that are respectively connected in parallel to the plurality of vibrators are connected in series.
However, Suzuki (e.g. see FIG. 6) teaches the inductors (W21, W22) that are respectively connected in parallel to the plurality of vibrators (PZ1, PZ2) are connected in series. 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “the inductors that are respectively connected in parallel to the plurality of vibrators are connected in series” as taught by Suzuki for the purpose of transforming a voltage input to the primary side winding circuit and outputting the transformed voltage to the piezoelectric elements in order to adjust the driving voltage.
Since Uchiyama and Suzuki are both from the same field of endeavor (piezoelectric drive device), the purpose disclosed by Suzuki would have been recognized in the pertinent art of Uchiyama.
Regarding claim 7, both Uchiyama and Suzuki disclose the resonance frequencies of a plurality of vibrators, though they do not explicitly teach “an average of the resonance frequencies of the plurality of vibrators falls within a predetermined frequency range.”
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Uchiyama and Suzuki to include “an average of the resonance frequencies of the plurality of vibrators falls within a predetermined frequency range”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, both Uchiyama and Suzuki disclose the resonance frequencies of a plurality of vibrators, though they do not explicitly teach “dispersion of the resonance frequencies of the plurality of vibrators falls within a predetermined dispersion range.”
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Uchiyama and Suzuki to include “dispersion of the resonance frequencies of the plurality of vibrators falls within a predetermined dispersion range”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Uchiyama (e.g. see FIG. 2, FIG. 5, §0029, §0031, §0034) discloses the vibrator device has a plurality of vibrators (1, 2, 3) each of which has a plurality of vibration sections that are different in a phase of input alternating voltage, and wherein the plurality of vibration sections of the plurality of vibrators (1, 2, 3) are connected in series for every phase and the inductors (§0034: an inductor-capacitor (LC) oscillation is generated in an electric circuit constituted by a coil and a capacitor component of the vibrator, thereby converting the PWM signal into an alternating-current signal. An input of this alternating-current signal into each of the vibrators 103, 104, and 105 causes a movement of the slider 102.  §0029: FIG. 4 is a graph in which the horizontal axis represents the frequency of the alternating-current signal and the vertical axis represents the movement speed of the slider 102, when the phrase difference between the two alternating-current signals is changed to 10.degree., 30.degree., 50.degree., 70.degree., and 90.degree.. As the frequency of the alternating-current signal is reduced from a certain frequency, the speed of the slider 102 is increased, and the speed of the slider 102 is reduced after reaching a certain frequency (generally, this is called "resonance frequency") as a peak. Further, as the phase difference is increased, the speed is increased accordingly. However, the speed is reduced after the phase difference becomes larger than 90.degree.. When the phase difference is changed from 0.degree. to a minus value, the slider 102 starts to move in the reverse direction. In this case, similarly, as the phase difference is reduced, the speed of the slider 102 in the reverse direction is increased until the phase difference reaches -90.degree..)
Uchiyama does not explicitly disclose “the inductors are connected in parallel to the plurality of vibration sections, respectively.”
However, Suzuki (e.g. see FIG. 6) teaches the inductors (W21, W22) are connected in parallel to the plurality of vibration sections (PZ1, PZ2), respectively. 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “the inductors are connected in parallel to the plurality of vibration sections, respectively” as taught by Suzuki for the purpose of transforming a voltage input to the primary side winding circuit and outputting the transformed voltage to the piezoelectric elements in order to adjust the driving voltage.
Since Uchiyama and Suzuki are both from the same field of endeavor (piezoelectric drive device), the purpose disclosed by Suzuki would have been recognized in the pertinent art of Uchiyama.
Regarding claim 11, Uchiyama does not disclose “the vibrator device is provided with a transformer at an input side.”
However, Suzuki (e.g. see FIG. 6) teaches the vibrator device is provided with a transformer (2) at an input side.  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “the vibrator device is provided with a transformer at an input side” as taught by Suzuki for the purpose of transforming a voltage input to the primary side winding circuit and outputting the transformed voltage to the piezoelectric elements in order to adjust the driving voltage having a magnitude corresponding to the turns ratio of the transformer and applying it to the piezoelectric element.
Since Uchiyama and Suzuki are both from the same field of endeavor (piezoelectric drive device), the purpose disclosed by Suzuki would have been recognized in the pertinent art of Uchiyama.
Regarding claim 12, Uchiyama does not disclose “at least one other vibrator device, wherein the vibrator devices that drive the same contact member are respectively provided with transformers at input sides, and wherein winding ratios of the transformers are different.”
However, Suzuki (e.g. see FIG. 6) teaches at least one other vibrator device, wherein the vibrator devices that drive the same contact member are respectively provided with transformers (2) at input sides, and wherein winding ratios of the transformers (2) are different (e.g. see the on time of the driving pulse can be shortened by setting the turns ratio of the electromagnetic coupling transformer 2 higher than the normal ratio. The driving voltage for the piezoelectric element PZ is intrinsically increased according to the turns ratio of the electromagnetic coupling transformer 2. In the present embodiment, the turns ratio is set such that the rate of the number of turns of the secondary winding W2 is higher, exceeding the ratio between the power supply side voltage value and the specification voltage value on the load side.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “at least one other vibrator device, wherein the vibrator devices that drive the same contact member are respectively provided with transformers at input sides, and wherein winding ratios of the transformers are different” as taught by Suzuki for the purpose of maintaining the amplitude of the driving voltage necessary for the piezoelectric element when the duty ratio controlling circuit lowers the duty ratio of the driving pulse.
Since Uchiyama and Suzuki are both from the same field of endeavor (piezoelectric drive device), the purpose disclosed by Suzuki would have been recognized in the pertinent art of Uchiyama.

Regarding independent claim 14, Uchiyama (e.g. see FIG. 2, FIG. 5, §0034) discloses a driving device for a vibration actuator (FIG. 2) equipped with a vibrator device () and a contact member that move relatively and mutually, the driving device comprising: a drive signal generator that generates an alternating voltage applied to the vibrator device; an amplitude detector (106 as rotational position sensor, 405 as adjustment unit) that detects amplitude of an electric current flowing to the vibrator device (405 adjusts the amplitude of the voltages to vibrators 1, 2, 3); and a drive signal controller (400) that controls the alternating voltage that the drive signal generator generates according to the amplitude of the electric current, wherein the vibrator device comprises a plurality of vibrators that are connected in series and a plurality of inductors (§0034: an inductor-capacitor (LC) oscillation is generated in an electric circuit constituted by a coil and a capacitor component of the vibrator, thereby converting the PWM signal into an alternating-current signal. An input of this alternating-current signal into each of the vibrators 103, 104, and 105 causes a movement of the slider 102.) 
Uchiyama does not explicitly disclose the plurality of inductors connected in parallel to the respective vibrators.
However, Suzuki (e.g. see FIG. 6) teaches the plurality of inductors (W21, W22) connected in parallel to the respective vibrators (PZ1, PZ2).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “the plurality of inductors connected in parallel to the respective vibrators” as taught by Suzuki for the purpose of transforming a voltage input to the primary side winding circuit and outputting the transformed voltage to the piezoelectric elements in order to adjust the driving voltage.
Since Uchiyama and Suzuki are both from the same field of endeavor (power control circuit), the purpose disclosed by Suzuki would have been recognized in the pertinent art of Uchiyama.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (U.S. Pre-Grant Publication No. 20110304933) in view of Suzuki (U.S. Patent No. 7732978) as applied to claim 1 above, and further in view of Miyamoto (U.S. Pre-Grant Publication No. 20170279029).
Regarding claim 6, Uchiyama does not disclose at least one other vibrator device, and wherein the vibrator devices are connected in parallel and contact the contact member.
However, Miyamoto (e.g. see FIG. 4, FIG. 5) teaches at least one other vibrator device (100), and wherein the vibrator devices (100, 102) are connected in parallel (FIG. 5) and contact the contact member (310, 103).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “at least one other vibrator device, and wherein the vibrator devices are connected in parallel and contact the contact member” as taught by Miyamoto for the purpose of realizing simplification and miniaturization of an effective and reliable device configuration.
Since Uchiyama and Miyamoto are both from the same field of endeavor (piezoelectric), the purpose disclosed by Miyamoto would have been recognized in the pertinent art of Uchiyama.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (U.S. Pre-Grant Publication No. 20110304933) in view of Suzuki (U.S. Patent No. 7732978) and Miyamoto (U.S. Pre-Grant Publication No. 20170279029) and further in view of Yamaguchi (U.S. Patent No. 7557488).
Regarding claim 9, Uchiyama does not disclose driving frequency ranges of the vibrator devices do not overlap.
However, Yamaguchi (e.g. see FIG. 3, FIG. 5) teaches driving frequency ranges (fx1 and fx2) of the vibrator devices (101Y, 101M) do not overlap. 
 It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “driving frequency ranges of the vibrator devices do not overlap” as taught by Yamaguchi for the purpose of controlling the frequencies in order to suppress the interference between the driving frequencies of the piezoelectric transformers.
Since Uchiyama and Yamaguchi are both from the same field of endeavor (piezoelectric), the purpose disclosed by Yamaguchi would have been recognized in the pertinent art of Uchiyama.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (U.S. Pre-Grant Publication No. 20110304933) in view of Suzuki (U.S. Patent No. 7732978) as applied to claim 1 above, and further in view of Yamada et al. (U.S. Pre-Grant Publication No. 20050049525).
Regarding claim 13, Uchiyama does not disclose the vibration actuator further comprising a wire, and wherein the wire is movable by the vibrator device and the contact member that move relatively and mutually.
However, Yamada et al. (e.g. see §0006, FIG. 18) teaches vibration actuator (transducer 22L) further comprising a wire (wire 43), and wherein the wire (wire 43) is movable by the vibrator device (ultrasonic treatment device 2) and the contact member (sheath 3) that move relatively and mutually.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “the plurality of inductors connected in parallel to the respective vibrators” as taught by Yamada et al. for the purpose of transmitting the ultrasonic vibration from the transducer to the flexible wire in order to cut the tumor.
Since Uchiyama and Yamada et al. are both from the same field of endeavor (piezoelectric), the purpose disclosed by Yamada et al. would have been recognized in the pertinent art of Uchiyama.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (U.S. Pre-Grant Publication No. 20110304933) in view of Suzuki (U.S. Patent No. 7732978) as applied to claim 1 above, and further in view of Shelton et al. (U.S. Pre-Grant Publication No. 20180360452).
Regarding claim 15, Uchiyama does not disclose the amplitude detector detects that failure occurs in the vibrator device in a case where an amount of increase of the electric current is more than a predetermined amount.
However, Shelton et al. (e.g. see FIG. 14, FIG. 29, FIG. 30, §0283) teaches the amplitude detector (2536) detects that failure occurs in the vibrator device in a case where an amount of increase of the electric current is more than a predetermined amount (§0283: Through the sampled current (I) values provided by the current sensor 2536, the control circuit 2510 detects current (I) spikes that are greater than or equal to a predetermined threshold 3510 (FIG. 29), which correspond to force to fire (FTF) values above the fault threshold.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “the amplitude detector detects that failure occurs in the vibrator device in a case where an amount of increase of the electric current is more than a predetermined amount” as taught by Shelton et al. for the purpose of controlling the moves of the surgical instrument and alerting a user about the status of the surgical instrument.
Since Uchiyama and Shelton et al. are both from the same field of endeavor (power control circuit), the purpose disclosed by Shelton et al. would have been recognized in the pertinent art of Uchiyama.   
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (U.S. Pre-Grant Publication No. 20110304933) in view of Suzuki (U.S. Patent No. 7732978) and further in view of Yamaguchi (U.S. Patent No. 7557488).
Regarding claim 16, Uchiyama does not disclose the drive signal generator generates an alternating voltage that alternating voltages of different frequency ranges are composited, wherein the amplitude detector detects the amplitude of the electric current about each of the different frequency ranges, and wherein the drive signal controller controls the alternating voltage that the drive signal generator generates about each of the different frequency ranges.
However, Yamaguchi (e.g. see FIG. 3, FIG. 5) teaches the drive signal generator (111Y, 111M) generates an alternating voltage that alternating voltages of different frequency ranges (fx1 and fx2) are composited, wherein the amplitude detector (105Y, 107Y, 105M, 107M) detects the amplitude of the electric current about each of the different frequency ranges (fx1 and fx2), and wherein the drive signal controller (110Y, 110M) controls the alternating voltage that the drive signal generator (111Y, 111M) generates about each of the different frequency ranges (fx1 and fx2). 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “the drive signal generator generates an alternating voltage that alternating voltages of different frequency ranges are composited, wherein the amplitude detector detects the amplitude of the electric current about each of the different frequency ranges, and wherein the drive signal controller controls the alternating voltage that the drive signal generator generates about each of the different frequency ranges” as taught by Yamaguchi for the purpose of controlling the frequencies in order to suppress the interference between the driving frequencies of the piezoelectric transformers.
Since Uchiyama and Yamaguchi are both from the same field of endeavor (piezoelectric), the purpose disclosed by Yamaguchi would have been recognized in the pertinent art of Uchiyama.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (U.S. Pre-Grant Publication No. 20110304933) in view of Suzuki (U.S. Patent No. 7732978) as applied to claim 14 above, and further in view of Sumioka (U.S. Pre-Grant Publication No. 20170019601).
Regarding claim 17, Uchiyama does not disclose a transformer is inserted between the drive signal generator and the vibrator device.
However, Sumioka (e.g. see FIG. 1, §0057-§0059) teaches a transformer (§0057: The booster circuit 113 includes a coil and a transformer, for example, and an AC signal which is increased to a desired driving voltage by the booster circuit 113 is applied to the piezoelectric element of the vibrator 114 so as to drive the driven member 115.) is inserted between the drive signal generator (112) and the vibrator device (20). 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “a transformer is inserted between the drive signal generator and the vibrator device” as taught by Sumioka for the purpose of boosting the AC signal to a desired driving voltage.
Regarding claim 18, Uchiyama discloses every aspect of the invention except for “transformers are inserted between the drive signal generator and the respective vibrator devices, and wherein winding ratios of the transformers are different.”
However, Sumioka (e.g. see FIG. 1, §0057- §0059) teaches transformers are inserted between the drive signal generator and the respective vibrator devices, and wherein winding ratios of the transformers are different (§0057: The booster circuit 113 includes a coil and a transformer, for example, and an AC signal which is increased to a desired driving voltage by the booster circuit 113 is applied to the piezoelectric element of the vibrator 114 so as to drive the driven member 115.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the vibratory actuator apparatus of Uchiyama to include “transformers are inserted between the drive signal generator and the respective vibrator devices, and wherein winding ratios of the transformers are different” as taught by Sumioka for the purpose of boosting the AC signal to a desired driving voltage.
Since Uchiyama and Sumioka are both from the same field of endeavor (piezoelectric), the purpose disclosed by Sumioka would have been recognized in the pertinent art of Uchiyama.


Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, when other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueda et al. (U.S. Pre-Grant Publication No. 20040108824) discloses a motor drive control apparatus for driving and controlling a linear vibration motor having a mover supported by a spring, with an AC current.
Hashimoto et al. (U.S. Pre-Grant Publication No. 20160049572) discloses a piezoelectric driving device including a piezoelectric body; an electrode provided on the piezoelectric body; and a driving circuit which applies a driving voltage to the electrode
Freisleben (U.S. Patent No. 10298207) discloses a reactance filter constructed from serial and parallel resonators including plurality of piezoelectric branches.
Kajino et al. (U.S. Patent No. 10615328) discloses a piezoelectric actuator including a plurality of piezoelectric elements.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7 May 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837